Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131674 & (27)(28)(32)                                                                                Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 131674
                                                                    COA: 267176
                                                                    Wayne CC: 76-000356
  LONZO DOWTIN-EL,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 22, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions for evidentiary hearing, appointment of counsel, and miscellaneous relief are
  DENIED.

        KELLY, J., would grant leave to appeal to consider whether the Parole Board’s
  policy of “life means life” improperly converted the defendant’s sentence into a
  nonparolable life term.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2008                       _________________________________________
         d0616                                                                 Clerk